Order entered March 4, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-12-01261-CR

                                      TOMMY STONE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-59672-Y

                                             ORDER
        The Court GRANTS court reporter Sharina A. Fowler’s second motion for extension of

time to file the reporter’s record.

        We ORDER Ms. Fowler to file the reporter’s record within FIFTEEN DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE